DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  None of the prior art teaches and renders obvious the instant application, particularly steps (d) determine, by a covariance scaling module of the clearinghouse computer system, an inter-curve and intra-curve correlation between the plurality of volatility curves; and (e) generate, by a value at risk estimation module of the clearinghouse computer system, an estimated value at risk based on the inter-curve and intra-curve correlation between the plurality of volatility curves. 
The closest art of record, US Patent Application Publication 20150332404 to Baysal, et al.
The closest art of record, US Patent Application Publication 20150039530 to Jha, et al. discloses “A computer implemented method determines a margin requirement for a financial product portfolio. Market conditions for the financial product portfolio are characterized by a zero curve. The method includes producing a plurality of scenario curves, each scenario curve reflecting a principal component analysis (PCA) model of the zero curve with a respective PCA factor of a plurality of PCA factors of the PCA model offset from a corresponding base value for the zero curve, calculating a respective projected value of the financial product portfolio for each scenario curve of the plurality of scenario curves, calculating a loss risk amount for each PCA factor based on the respective projected value and a current value of the financial product portfolio, and determining the margin requirement based on a sum of the loss risk amounts for the plurality of PCA factors.”
The closest art of record, Counterparty Credit Risk Pricing and Measurement of Swaption Portfolios to Matt Thompson, discloses “This paper introduces a technique for pricing and risk measurement of portfolios containing swaption contracts in the presence of counterparty credit risk, under general market model and volatility assumptions. An implementation of the radial basis function (RBF) method for solving B lac k-Scholes-type partial differential equations (PDEs) is proposed that takes advantage of the high degree of intercurve correlation present in term-structure models. The RBF-PDE technique is first used to price the swaptions in the absence of credit risk. As a by-product of this solution process, sets of RBF expansions for the value of each swaption at each time point are determined. These expansions, which can be evaluated in milliseconds, can then be incorporated into simulations for credit value adjustment and potential future exposure calculation. Several examples are shown that involve solving PDEs in as many as forty-eight spatial dimensions under both lognormal and local volatility.”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even though the claims recite an abstract idea, the limitations when considered in ordered combination are indicative of integration into a practical application because as a specific combination of steps, the claims are directed to a particular computer implemented method, and systems which efficiently reduce processing power and storage usage as describe paragraph [0072] for managing portfolios and determining margins requirements for those portfolios, and as a whole can not practically be performed mentally.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.
For the reasons stated above, claims 1-21 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694